Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority based on EP18190843.5 dated 08/24/2018 is acknowledged. 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: the first door being coupled to a corner region of the luggage article by a selectively operable gusset.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification fails to teach “the first door is coupled to a corner region of the luggage article by a selectively operable gusset”.  The specification mentions the only gusset is portion 180 in fig. 4C which is not connected at all to the first door. 
 
Claims 1, and 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
The recitation a second door hingedly connected to the first door is confusing.  The second door, identify as top access door 116.  This door seems does not hingedly connected to the  first door 114 at all.  When the second door 116 is open via the zipper 130.  The door is hingedly secured via the zipper structure, and not the door 114.    This is shown in fig. 4B as the second door 116 is open wider the zipper is the mechanism connecting to the second door 116.  

Claims 1, 3-8, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tong (6334519).  

    PNG
    media_image2.png
    983
    696
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second door)][AltContent: arrow][AltContent: arrow]
Tong teaches a first panel being the front panel at 111, adjacent a second panel (the top panel 112),  a first door (14) defined by at least a portion of the first panel 111 (note 14 extends at least a portion by hinging into the front panel in fig. 2) and at least a portion of the second panel 112, wherein the first door is selectively coupled to at least another second panel via the zipper, and a second door (formed by panel 111, 112, and 113) hinged connected to the first door  (via the hinge line between 14 and the front panel in fig. 2 or via zipper similar to that of applicant) adjacent to a second panel; wherein the first door opens in a direction opposite to the second door (note the first door open via the hinged line opposite the two curved corners).
	Regarding claim 9, note secondary compartment 2 in fig. 5 and snap at 15.
	Regarding claim 14, note that there are two handles in fig. 2 and the first door 14 is open away from this handle and the second door is open toward this handle.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Kao (9245918).  In the alternative, Kao teaches that it is known in the art to provide a tow handle on the bottom of a duffle bag.  It would have been obvious to one of ordinary skill in the art to provide a tow handle with wheels as taught by Kao to enable one to transport the bag easily.  Note that with the handle on the bottom the first door would open away and the flexibe of the second door would open toward the handle.

Claims 1, 2-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bakker (20080099355) in view of Meersschaert (20180263345).  Bakker teaches a container with a first a first panel front panel adjacent to a second panel top panel 12, a first door 16 defined by at least a portion of the first panel and at least a portion of the second panel, and selectively coupled to at least another portion of the second panel via zipper, a second door 18 hingedly connected to the first door wherein the first door and the second door open towards each other (7B).    With respect to the new limitation, Bakker teaches the positioning of the access flaps 16, 18 to each other may vary. 
The relative sizes, shapes, and positioning of the access flaps 16, 18 to each other may vary as well, such that together the access flaps 16, 18 may be configured to provide the access and limited access as described above. (with emphasis) (with emphasis) (with emphasis)

Bakker meets all claimed limitations except for the first door opens in a direction opposite to the second door.
Meersschaert teaches that it is known in the art to provide a flap that can be constructed on either side of the opening with the flap hinged nearer to the front side in fig. 2 and 13 and hinged nearer to the handle in fig. 9 and 22. 

    PNG
    media_image5.png
    426
    580
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    457
    336
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    473
    555
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    978
    708
    media_image8.png
    Greyscale


It would have been obvious to one of ordinary skill in the art to provide the first door opens in a direction opposite to the second door as taught by Meersschaert to provide the desired accessing orientation of the door.
Regarding claim 5, note the second door is defined within at least a portion of the first panel and at least a portion of the second panel in fig. 1b.  
 Regarding claim 6-7, note both doors opens away from the second panel (top).
Regarding claim 9, note that second compartment comprises the holder in fig. 10 or battery holder in the level in fig. 6.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the Bakker rejection, as set forth supra, and further in view of Jupiter (6230952).  Jupiter teaches that it is known in the art to provide secondary compartment 10 by hook and loop fastener.  It would have been obvious to one of ordinary skill in the art to provide secondary compartment to store additional contents. 

Applicant's arguments have been fully considered but they are not persuasive.  Note that Tong teaches the claimed invention as set forth above.  
Regarding the Bakker in view of Meersschaert rejection, note the Meersschaert teaches that it is known in the art to provide a flap that can be constructed on either side of the opening with the flap hinged nearer to the front side in fig. 2 and 13 and hinged nearer to the handle in fig. 9 and 22.   Therefore, it would have been obvious to one of ordinary skill in the art to provide the first door opens in a direction opposite to the second door as taught by Meersschaert to provide the desired accessing orientation of the door.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733